It seems clear to me from a reading of the sixth clause in its entirety, even without the aid of the evidence dehors the will, that Georgia L. Hall received an absolute gift of two quarters of the trust estate, then remaining, when she reached the age of twenty-one. As to the first quarter there is and, of course, there can be no question as to the absolute character of the gift. However, the majority of the court holds that the second quarter does not vest in Georgia until she reaches the age of thirty. I cannot agree with that conclusion.
I find no language in the sixth clause, or even in any other clause of the will, which necessarily implies that the testatrix intended to postpone the vesting of the second quarter until the time arrived for paying it to Georgia. Certainly *Page 217 
the language of the sixth clause directing the trustee to pay
her the second quarter "when she attained the age of thirty years" does not raise such an implication. But even if it could be said that such language raised a doubt as to the intention of the testatrix, that would not prevent the vesting of this second quarter in Georgia. According to the great weight of the decisions of this court "our law favors the vesting of estates unless a testator has expressed a contrary intention in the will; and if his intention be doubtful a legacy will if possible be held to be vested rather than contingent." (italics mine)Rhode Island Hospital Trust Co. v. Shaw, 50 R.I. 78, 81. The majority disregards this doctrine and finds an implied contrary intention of the testatrix from a consideration of the whole will.
The next question is: Is Georgia entitled to the current income from the second quarter as it accrues? It is clear that the testatrix has expressly postponed the payment of the second quarter until Georgia reaches the age of thirty, but nowhere in the sixth clause has the testatrix in like language expressly postponed the payment of the income therefrom; nor has she used any language with reference to such specific income which necessarily implies that its payment was to be postponed.
In this state it is settled that income arising from a vested interest, even though the full enjoyment of such interest may be postponed, is payable to the vested remainderman as such income accrues. New England Trust Co. of Boston v. Brown,44 R.I. 87. And very recently we said that "ordinarily a construction which requires income to be accumulated and added to principal or held will not be given to a will, and that in the absence of language indicating such an intent on the part of a testator none usually will be inferred." Rhode Island Hospital Trust Co. v.Swan Point Cemetery, 62 R.I. 83, 99. This being so, the income in question here is payable to Georgia as it accrues. *Page 218 
It is not so clear from the sixth clause alone that the testatrix intended that the income from the other half of her trust estate should be paid over in like manner, but from a fair reading of the whole will, and especially the trust provisions, which are solely for the benefit of Georgia, I am nevertheless of the opinion that such income should be so paid, subject, however, to any deductions made therefrom for the maintenance, education and support of Georgia L. Hall in accordance with the terms of the will. It seems plain to me from the general plan of the will that the dominant and overriding intent of the testatrix was the welfare of her granddaughter, Georgia L. Hall. She evidently wanted Georgia to have the benefit of all her property and she gave her one half thereof outright. But because she was anxiously concerned about the future welfare of Georgia and desired to make certain, so far as it was humanly possible to do so, that Georgia would always be assured of an income, regardless of what might happen to the half of her estate which she had given to her outright, the testatrix provided that the other half of her estate should continue in trust throughout the life of Georgia L. Hall.
It is fair to say that were it not for this anxiety of the testatrix for the future welfare of Georgia, she would have given the entire estate to her outright. Nowhere in the will is there the slightest indication that the testatrix was interested in accumulating the income of the other half of the trust estate for the benefit of possible issue of Georgia or the other contingent beneficiaries named in the will. But the reasonably probable result of a construction of the will which deprives Georgia of this income will be to accumulate a substantial estate, perhaps far in excess of what Georgia will receive, for the benefit of persons for whom the testatrix expressed no special interest or concern. Therefore, such a construction should be avoided, and one should be adopted that will promote the intention of the testatrix rather than one which tends to nullify such intention. *Page 219 
On the other hand, a construction which limits the accumulation of net income to the period prior to Georgia reaching the age of twenty-one, and which holds that thereafter such net income shall be paid to her as it accrues, is more consonant with the intention of the testatrix and should, therefore, be adopted. Its adoption will assure to Georgia the greatest possible benefit from the "other half" of the estate of the testatrix which she expressly placed "IN TRUST, for the benefit of my said grand-daughter, Georgia L. Hall."
In my opinion, therefore, the trustee should be instructed to segregate the second quarter from the "other half" of the trust estate and pay the income from said quarter, as it accrues, to Georgia L. Hall. Such quarter should stand by itself and not be entitled to any contribution from the "other half" in the event of any diminution of such quarter from any cause. The "other half" should be subject to the payment of any sums expended by the trustee for the education, maintenance and support, etc.,
of Georgia L. Hall, the current income therefrom being first applied to this purpose before resorting to the principal. Any net income thereafter remaining in the hands of the trustee should be then paid to Georgia L. Hall.